NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                             FOR THE NINTH CIRCUIT                              DEC 05 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

RANDY D. YOUNG,                                  No. 12-17132

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01283-CMK

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                           Submitted November 3, 2014**

Before:        THOMAS, Chief Judge, NELSON, and LEAVY, Circuit Judges.

       Randy Young appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his applications for disability

insurance benefits and for supplemental security income under Titles II and XVI of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d
1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id.

      Young contends that the Administrative Law Judge’s (ALJ) residual

functional capacity (RFC) finding was not supported by substantial evidence and

did not properly account for his mental and physical limitations. The ALJ’s

determination that Young had the RFC “to perform a full range of work at all

exertional levels that involve simple routine tasks that have no frequent dealings

with the public and do not require good reading and writing skills,” was consistent

with the restrictions identified by the examining clinical neuropsychologist and

with the opinion of the state agency’s psychiatric consultant. Accordingly, the

RFC finding adequately captured Young’s mental limitations. See

Stubbs–Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (“[A]n ALJ's

assessment of a claimant adequately captures restrictions related to concentration,

persistence, or pace where the assessment is consistent with restrictions identified

in the medical testimony.”).




                                          2                                   12-17132
      As to Young’s contention that the RFC finding failed to take into account his

physical limitations, specifically his abdominal pain and obesity, the ALJ did not

err by determining at step two of the sequential evaluation that the abdominal pain

was a non-severe impairment because it did not last more than 12 consecutive

months. See 20 C.F.R. §§ 404.1509, 416.909. Moreover, Young provided neither

evidence of how his pain had a functional effect on his ability to perform work, nor

evidence to refute the conclusion that the pain could be managed with proper

medication. See Morgan v. Comm'r of the Soc. Sec. Admin., 169 F.3d 595, 600–01

(9th Cir. 1999). Young also failed to provide any evidence that his obesity

exacerbated his reported mental and physical impairments. The ALJ was not

required to include additional limitations not supported by the record. See

Osenbrock v. Apfel, 240 F.3d 1157, 1164–65 (9th Cir. 2001).

      Young contends that the ALJ improperly discredited his testimony, the

written and oral testimony of his mother, and the written testimony of his sister

regarding the severity of his impairments. The ALJ provided specific, clear and

convincing reasons for rejecting Young’s testimony concerning the debilitating

effects of his mental and physical impairments and his functional limitations.

First, the ALJ found that Young’s assertion of debilitating mental problems was

undermined by the medical evidence. See Chaudhry v. Astrue, 688 F.3d 661,


                                          3                                   12-17132
670-71 (9th Cir. 2012) (holding that the ALJ properly relied on medical evidence

undermining claimant’s subjective assessment of limitations). Second, the ALJ

properly took into account that Young received only conservative treatment and

was often times noncompliant with his prescribed psychiatric medication regime.

See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (“[E]vidence of

‘conservative treatment’ is sufficient to discount a claimant's testimony regarding

severity of an impairment.”) (quoting Johnson v. Shalala, 60 F.3d 1428, 1434 (9th

Cir. 1995)). Moreover, the ALJ did not clearly err by determining that Young had

not reported limitations in daily living that were suggestive of totally debilitating

mental conditions. See Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1990)

(concluding that claimant’s testimony about her daily activities, including taking

care of personal needs, preparing easy meals, doing light housework and shopping

for groceries, may be seen as inconsistent with the presence of a disabling

condition). Finally, although the ALJ may have erred in failing to provide reasons

for rejecting the testimony of Young’s mother and sister, any such error was

harmless because their testimony was substantially the same as Young’s. See

Molina, 674 F.3d at 1121–22.

      Young contends that the ALJ improperly rejected the opinion of psychiatric

nurse practitioner Gina Davis in assessing his mental limitations. The ALJ gave


                                           4                                    12-17132
several germane reasons for discounting Davis’s opinion. See id. at 1111 (stating

that an ALJ may discount the opinion of a physician’s assistant if the ALJ provides

germane reasons for doing so); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.

2005) (recognizing that inconsistency with medical evidence is a germane reason).

As the ALJ noted, Davis’s assessment did not cite any objective clinical findings

that would corroborate her determinations of a permanent disability. Moreover,

Davis’s disability determination was contradicted by her own treatment notes and

was not consistent with the findings of the clinical neuropsychologist and the state

agency’s psychiatric consultant.

      Finally, Young contends that the ALJ should not have relied on the

Medical-Vocational Guidelines, but rather was required to use a vocational expert

in determining that a significant number of jobs exist in the national economy

which he could perform. Substantial evidence supports the ALJ’s determination

that Young’s mental impairments were not a sufficiently severe non-exertional

limitation that required the assistance of a vocational expert. See Hoopai v. Astrue,

499 F.3d 1071, 1076 (9th Cir. 2007) (holding that claimant’s moderate depression

was not a sufficiently severe non-exertional limitation that required the assistance

of a vocational expert).

      AFFIRMED.


                                          5                                    12-17132